[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE #101
"Superior Court cases have held that a simple breach of contract, even if intentional, does not amount to a violation of [CUTPA. Rather,] a [claimant] must show substantial aggravating circumstances attending the breach to recover under the act. . . . However, the same facts that establish a breach of contract claim may be sufficient to establish a CUTPA violation." (Citations omitted; internal quotation marks omitted.) Concom,Inc. v. Redmon Sport, Inc., Superior Court, judicial district of Stamford-Norwalk at Stamford, Docket No. 147896 (Sept. 26, 1996, Mintz, J.) CT Page 12380
In the present case, the plaintiff alleges only a simple breach of contract. The plaintiff fails to allege "substantial aggravating" facts which establish a cause of action for a violation of the Connecticut Unfair Trade Practices Act (CUTPA), General Statutes § 42-110a, et seq.
Additionally, a plaintiff seeking to establish a violation of CUTPA must allege "that the defendant advertised, sold, leased or distributed any services or property to the plaintiff." Quimby v.Kimberly Clark Corporation, 28 Conn. App. 660, 670, 613 A.2d 838
(1992).
In the present case, the plaintiff fails to allege that the defendant advertised, sold, leased or distributed anything to the plaintiff. Rather, the plaintiff alleges that it provided services to the defendant.
Count three of the plaintiffs complaint is legally insufficient. The motion to strike, therefore, is granted.
MINTZ, J.